Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147232                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MARVIN MAURICE JACKSON,                                                                                 David F. Viviano,
          Plaintiff-Appellee,                                                                                         Justices


  v                                                                 SC: 147232
                                                                    COA: 312676
                                                                    Wayne CC: 09-102420-DO
  LINDA FAY JACKSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 2, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           p1021
                                                                               Clerk